

Exhibit 10.1


EXCLUSIVE MARKETING AGREEMENT


THIS EXCLUSIVE MARKETING AGREEMENT ("Agreement") dated August ___, 2006
("Effective Date"), is made and entered into by and between Execute Sports,
Inc., with principal offices at 1284 Puerta del Sol, Suite 150 San Clemente, CA
92673 ("Execute"), and UDT Distribution Corporation, a California corporation,
having its principal place of business at 275 W. Walnut Street, Compton, CA,
90220 (“UDT”).


RECITALS



 
A.
Execute is a corporation having its principal office and place of business at
1284 Puerta del Sol, Suite 150, San Clemente CA 92673. Execute is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada, with the corporate power to own property and carry on its
business as contemplated by this Agreement.

 
B.
Execute is engaged in the design, development and marketing of snowboards, soft
goods and accessories under the Academy Snowboard Co. brand (the “Products” as
defined below).

 
C.
UDT is a corporation having its principal place of business at 275 W. Walnut
street, Compton, CA 90220 (“UDT”). UDT is a corporation duly organized, validly
existing and in good standing under the laws of the State of California, with
corporate power to own property and carry no its business as contemplated by
this Agreement.

 
D.
UDT is experienced in the direct marketing and distribution of the Products to
distributors and retail consumers throughout the Territory (as defined below).

 
E.
Execute is desirous of having UDT become the exclusive marketing and sales
representative for the Products to distributors throughout the Territory. As
such representative UDT will solicit orders and provide Training and Sales
Support (as such terms are defined below) for the Products for Customers. The
Products will be shipped directly to the Customers by Execute . Billing and
collection will be performed by Execute and UDT shall receive the UDT Commission
(as defined below).

 
F.
Execute shall continue to market and sell the Products to Customers outside of
the Territory (as defined below).

 
G.
The purpose of this Agreement is to set forth the respective rights, duties,
obligations, and responsibilities of Execute and UDT with respect to the
marketing of the Products and the provision of Training and Sales Support by UDT
to Customers throughout the Territory.



NOW THEREFORE, in consideration of recitals and the covenants and conditions
contained in this Agreement, the parties mutually agree as follows:
 
1. DEFINITIONS


Terms used herein shall have the meanings associated with common usage or
general acceptance, whether industry specific or as used in general business
transactions; except that as used in this Agreement the following terms shall
have the meanings specified:
1.1 Affiliate - the term "Affiliate" as used in this Agreement shall mean any
corporation or other business entity that directly or indirectly controls, is
controlled by, or is under common control with a PARTY. Control means ownership
or other beneficial interest in fifty percent (50%) or more of the voting stock
or other voting interest of a corporation or other business entity. In addition,
the following entities are AFFILIATES of UDT:INFOMAX.
1.2 Calendar Quarter - the term “Calendar Quarter” shall mean the period of
three consecutive calendar months ending on March 31, June 30, September 30 or
December 31, as the case may be.
1.3
Change of Control of UDT - the term "Change of Control of UDT" as used in this
Agreement shall mean the occurrence of any of the following with respect to UDT
at any time after the date hereof: (1) the sale or transfer (in any one or more
of a series of related transactions) of all or substantially all of the assets
of UDT or of more than fifty percent (50%) of the outstanding voting stock of
UDT, other than an offering of voting stock of UDT to the public pursuant to the
rules of the Securities Act of 1933, as amended, to: (a) any Person who sells
products that directly compete with Execute, (b) any


 
 

--------------------------------------------------------------------------------

 

Person who manufactures products that directly compete with Execute, or (c) any
Person who has a financial interest material to such Person described in the
foregoing clauses (a) or (b) (collectively, "Prohibited Persons"); or (2) the
merger of UDT with or into any Prohibited Person.
1.4
Customer - the term "Customer" as used in this Agreement shall mean a
Distributor , Sub-distributor or Retailer within the Territory.

1.5
Consumer Advertising - the term "Consumer Advertising" as used in this Agreement
shall mean television, radio, print, outdoor, direct mail or other marketing or
advertising used to create awareness in the general public of the availability
of the Products.

1.6
UDT Commission - the term "UDT Commission" as used in this Agreement shall mean
a commission equal to Five (5%) Percent of all payments received by Execute in
accordance with this Agreement for Product Sales to Customers.

1.7
Intellectual Property Rights - the term "Intellectual Property Rights" as used
in this Agreement means the Patents, the Trademarks, and all inventions,
copyrights, know-how, trade secrets and all other proprietary rights that relate
to the design, manufacture, operation or service of a parties' products or
services or with respect to which a party has been granted rights by a third
party.

1.8
Minimum Sales Quota - the term "Minimum Sales Quota" as used in this Agreement
shall have the meaning set forth in Section VIII(D).

1.9
Patents - the term "Patents" as used in this Agreement shall mean any U.S. or
foreign patents or any utility models that are in force and have not been
declared wholly invalid by a court of competent jurisdiction.

1.10
Person - the term "Person" as used in this Agreement shall mean an individual,
corporation, partnership, limited partnership, limited liability company,
syndicate, person (including, without limitation, a "person" as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended), trust,
association, entity or government or political subdivision, agency or
instrumentality of a government.

1.11
Products - The term "Products" shall mean all Academy Snowboards branded and OEM
or Private Label products including but not limited to: Snowboards, Snowboard
Boots, Snowboard Bindings, Apparel (T-Shirts, Sweatshirts, Hats, Beanies), and
other Accessories (Traction, Videos, Board Socks, Board Bags, backpacks).

1.12
Product Sales - the term "Product Sales" as used in this Agreement shall mean
sales of Products to Customers.

1.13
Sales Price - the term "Sales Price" as used in this Agreement shall mean the
price for each Product set forth on Exhibit A.

1.14
Territory - the term "Territory" as used in this Agreement shall mean those
countries defined in Exhibit A attached hereto.

1.15
Trade Advertising - the term "Trade Advertising" as used in this Agreement shall
mean all marketing and advertising to Customers.

1.16
Trademark - the term "Trademark" as used in this Agreement shall mean a
trademark, service mark, logotype or symbol which has achieved common law
trademark status in any jurisdiction and which identifies the products or
services of a party or a third party, as the case may be.

1.17
Training - the term "Training" as used in this Agreement shall mean providing
Customers with clinics which include brand and product education.



2. APPOINTMENT AND AUTHORITY


2.1  Appointment. Subject to the terms and conditions set forth herein, Execute
does hereby appoint UDT as the exclusive marketing and sales representative to
solicit orders for Products in the Territory for a period of five years (the
“Term”) subject to certain provisions defined in this Agreement, including, but
not limited to Minimum Sales Quotas as set forth in Exhibit B being achieved by
UDT and UDT hereby accepts such appointment.
2.2  Restrictions.
(a) UDT shall not sell, offer to sell, or promote the Products outside the
Territory without Execute’s written consent.
(b) UDT agrees that UDT will not without Execute’s written consent discount the
selling price of Product in order to promote the sales of other products of UDT,
or for any reason whatsoever and that it will conduct all price negotiations in
good faith on an arms length basis.

 
 

--------------------------------------------------------------------------------

 

2.3  Referrals. UDT shall forward to Execute all inquiries relating to the
Products that UDT receives from all customers or potential customers outside the
Territory.
2.4  Exclusivity. In the event that Execute receives requests for purchase of or
information relating to the Products from Customers in the Territory, Execute
shall forward such requests to UDT. Under no circumstances shall Execute
fabricate or accept orders for the Products (1) from Customers in the Territory,
(2) from any Person who Execute knows intends to resell the Products to
Customers within the Territory, unless Execute complies with Section 3.5 below.
2.5  Subagents of UDT. UDT may appoint subagents with Execute 's prior written
consent, which consent shall not be unreasonably withheld or delayed. Regardless
of the appointment of subagents, UDT shall remain responsible for the
performance of all its obligations hereunder. UDT shall notify Execute in
advance of all proposed agreements with subagents and shall submit to Execute
for its review any and all agreements and other documents between or involving
UDT and any proposed subagent with respect to the sale of Products. All
subagents must agree to be bound by the provisions of this Agreement, as well as
any further reasonable terms and conditions which Execute may at its sole
discretion reasonably choose to impose.
2.6  Conflict of Interest. UDT warrants to Execute that (1) neither UDT nor any
Affiliate of UDT currently represents or promotes any lines or products that
directly compete with Execute’s Products., and (2) during the term of this
Agreement, neither UDT nor any Affiliate of UDT shall, without Execute 's prior
written consent, distribute, sell, promote, or market within the Territory any
lines or products that directly compete with the Products.
2.7  Independent Contractors. The relationship of Execute and UDT established by
this Agreement is that of independent contractors, and nothing contained in this
Agreement shall be construed to give either party the power to direct and
control the day-to-day activities of the other or allow one party to create or
assume any obligation on behalf of the other for any purpose whatsoever, except
for (1) the marketing of Products in accordance with the terms of this
Agreement; (2) the solicitation and referral of orders from Customers to
purchase Products from Execute ; and (3) the performance of other obligations
specified in this Agreement. All financial obligations associated with UDT's
business are the sole responsibility of UDT.


3. TERMS OF SALES OF PRODUCTS BY UDT


3.1 Purchase Orders. This Agreement contemplates that Customers shall submit
purchase orders for Products using written order forms. No Products shall be
furnished to a Customer by virtue of this Agreement alone, but shall require
that a Customer submit a purchase order through the method described in this
Section 3.1. All such purchase orders are subject to Execute 's acceptance,
which acceptance shall not be unreasonably withheld or delayed.
3.2 Terms and Conditions. All purchase orders for Products submitted by
Customers during the term of this Agreement shall be subject to the terms and
conditions of this Agreement which shall supercede any terms or conditions
contained in any communications between a Customer and Execute or between UDT
and Execute.
3.3 Sales Price Changes. The Sales Price for each Product may be changed by
Execute from time to time provided that (1) Execute shall give UDT sixty (60)
days prior notice before the change in Sales Prices becomes effective, and (2)
the price of Products to Customers shall at all times be substantially the same
as the prices charged by Execute to Customers outside of the Territory.
3.4 Billing, Collection and Payments. Execute shall be responsible for billing
and collection of the Sales Price from the Customers for orders placed and
fulfilled under this Agreement. Within fifteen (15) days of the end of each
calendar month, Execute shall pay UDT the UDT Commission for all Product Sales
in the territory of which Execute has receive payment for those sales from
Customers in such month. Execute shall include with the monthly remittance the
gross detail of paid invoices being remitted against such that UDT can verify
the accuracy of the remittance. Any amounts owed to UDT by Execute which have
been received by Execute and have not been remitted to UDT as required herein
shall be subject to a service charge at the lower of the rate of one and
one-half percent (1.5%) per month or the maximum rate permitted by law.
3.5 Orders Accepted by Execute. In the event that Execute fabricates or accepts
orders for the Products (1) from Customers, (2) from any Person who Execute
knows intends to resell the Products to Customers, Execute agrees to do the
following: (a) within ten (10) days of fabrication or receipt of the order,

 
 

--------------------------------------------------------------------------------

 

notify UDT of receipt of the order by providing to UDT a copy of the invoice for
the order, (b) pay to UDT the UDT Commission for such Product sale in accordance
with subsection (3.4) above, and (c) credit the Sales Price of the Product sale
toward UDT' Minimum Sales Quota for the relevant sales period and the bonus
calculations set forth in Section IV(G) below.



 
(a)
Bonus. If UDT exceeds the Minimum Sales Quota for a particular calendar year by
an amount of Product Sales equal to Fifteen Percent (15%) or greater, then
Execute shall pay to UDT, in addition to the normal UDT Commission the following
bonus payments:



Two (2%) Percent for a total of Seven (7%) Percent Commission (a "Bonus
Increment") for all sales in excess of the Minimum Sales Quota for the Calendar
Year. So if UDT sells 7245 boards in 2007, it will receive a Seven (7%) Percent
Commission for 945 boards (where 945 boards are in excess of the Minimum Sales
Quota for 2007 by 15%)


Any bonus amount payable under this Section 3.5 shall be paid by Execute within
ninety (90) days of the end of the calendar year to which it applies. Bonus will
be applicable only if Execute does not discount the wholesale distribution cost,
or if Execute agrees to the bonus in writing prior to the shipment of the
product shipped to Customer.
 
4. UDT RESPONSIBILITIES


4.1  Coordinating Training and Sales Support of Distributors. UDT shall use its
best efforts to ensure that distributors in the Territory provide initial and
continuing Training of and Sales Support to Customers. UDT shall use its best
efforts to ensure that the Training and Sales Support shall (1) be performed
only by specially and properly trained personnel of distributors or subagents of
UDT, (2) be of the highest quality, and (3) be performed promptly. Execute shall
have the right to review and approve of all marketing materials which are
created by UDT subagents and/or distributors, which approval shall not be
unreasonably withheld or delayed
4.2 Support of UDT by Execute . Execute shall provide reasonable sales and
technical training, and support to UDT's personnel, with the frequency and
content of the training to be determined by agreement between UDT and Execute.
In addition to sales and technical training, Execute shall establish efficient
promotional procedures and policies. Execute shall promptly respond to UDT's
reasonable technical questions relating to the Products. Execute agrees that (1)
it shall provide any and all reasonable assistance requested by UDT (a) for the
training of UDT' staff, for the training of UDT' sales force, and (c) with
respect to the performance of UDT' obligations under this Agreement.
4.3  Marketing and Promotion. UDT shall use its best efforts to work with
distributors and subagents to promote the sale of the Products to Customers,
beginning as soon as feasible after the date of this Agreement, using generally
the same channels and methods, exercising the same diligence, and adhering to
the same standards that it employs with respect to other products sold by UDT.
UDT shall use its best efforts to ensure that distributors advertise the
Products in trade publications within the Territory, participate in appropriate
trade shows, and directly solicit orders from Customers for the Products. UDT
shall use its best efforts to ensure that distributors place advertisements in
no less than 2 or more national trade magazine advertisements per calendar year
and exhibit Products at every snowboard industry related trade show in the
Territory with one thousand (1000) or more consumers in attendance. UDT shall
use its best efforts to keep Execute apprised of distributors plans and efforts
with respect to such promotions, and Execute may comment to UDT and/or its
distributors with respect to such promotions. The distributors however, shall
have complete discretion with respect to all decisions.
4.4   Compliance with Laws and Good Commercial Practices. UDT shall use its best
efforts to promote and sell the Products for use only by qualified Customers in
compliance with local laws and regulations and good commercial practice and for
uses and applications reasonably approved by Execute for the Products. UDT and
its employees and agents shall not promote the Products for any indications or
applications, as the case may be, not approved for such Products by applicable
regulatory authorities.

 
 

--------------------------------------------------------------------------------

 

4.5  Customer Relationships and Reporting. UDT shall, at UDT's sole expense and
consistent with the sales policies of Execute and with good business practice:
(1) place the Products in UDT's literature as soon as possible; (2) provide
adequate contact with existing and potential customers within the Territory on a
regular basis; and (3) assist Execute in assessing customer requirements for the
Products, including modifications and improvements thereto, in terms of quality,
design, functional capability, and other features. UDT shall provide Execute as
reasonably requested by Execute no more frequently than on a quarterly basis:
market research information, as reasonably requested by Execute for purposes of
Execute 's market research, regarding competition and changes in the market
within the Territory.
4.6  Recordkeeping. UDT reserves the right to authorize a representative of UDT,
at UDT's expense, to audit Execute 's records relating to orders for and sales
of the Products, the Training and any other matters necessary to confirm
compliance with this Agreement. Upon prior written notice, Execute shall provide
reasonable access to such records during normal business hours at Execute 's
business locations. Execute shall maintain all such records at Execute 's
location for the greater of two (2) years after termination of this Agreement or
as long as required by regulatory requirements in the Territory. Execute shall
promptly provide to UDT all information and documents received or prepared by
Execute relating to the sale of Products to Customers.
4.7  Limitation on UDT's Rights to the Products. UDT shall have no right to
copy, modify, manufacture or remanufacture any Product or part thereof and no
license under any of Execute 's Intellectual Property Rights is granted to UDT
hereunder, except for the use of the Execute Product Trademarks as expressly
provided in Section 10.6 below. UDT shall not make any changes, alterations,
modifications or additions to the Products without prior written approval of
Execute.
4.8  In the event that, notwithstanding UDT's best efforts, UDT does not achieve
the following milestones in the Territory, Execute may, in its sole discretion,
convert the exclusive rights granted herein to non-exclusive rights.
4.9  In the event that UDT does not have a significant interest in marketing
Product in any country of the Territory, UDT shall notify Execute. If
Execute requests in writing that UDT indicate whether or not UDT has an interest
in marketing Product in a country(ies) of the Territory, within thirty (30) days
thereafter UDT shall notify Execute as to whether or not UDT has such an
interest. In the event that UDT notifies Execute that it does not have a
significant interest in marketing Product in any country(ies) of the Territory,
Execute may terminate UDT's rights in such country(ies) of the Territory.
4.10  During the term of this Agreement, UDT shall exercise its best efforts to
promote the use and sale of Product in the Territory and shall maintain, at its
own cost and expense, an adequate sales organization for this purpose. UDT shall
keep Execute advised of general market, economic and regulatory developments
that may affect the sale of Product.
4.11  UDT agrees to ensure that any of its subagents, distributors and
sub-distributors do not to export Product outside the Territory without the
express permission of Execute.
4.12
UDT shall supply Execute with a market progress report each Calendar Quarter
indicating the quantities of the Product in its distributors and
sub-distributors inventory and sales of the Product in each country of the
Territory.

4.13
UDT agrees to provide Execute with UDT's annual U.S. Dollar sales forecast for
Product to be sold in the Territory for the sole purpose of assisting Execute in
its financial planning.





5. EXECUTE 'S RESPONSIBILITIES


5.1  Supply of Information on Current and Future Distribution. In order to
develop a coherent and strategic marketing and distribution plan for the
Products, Execute shall provide to UDT a complete and detailed description of
each and every current marketing, distribution and/or sales plan currently being
implemented or planned for implementation with regard to the Products, including
but not limited to the creative project cooperatives and Execute 's distribution
to Customers outside the Territory, except that Execute shall not be obligated
to disclose any information which is subject to a confidentiality commitment of
Execute.
5.2  Supply of Marketing Information. To assist UDT in providing Training and
Support, Execute shall provide to UDT, free of charge, any and all training and
marketing materials that Execute has developed or may develop in the future with
regard to the Products for use by UDT in its Training,

 
 

--------------------------------------------------------------------------------

 

which materials UDT may modify as it deems necessary. All modifications shall be
submitted to Execute for prior approval, which approval shall not be
unreasonably withheld or delayed.
5.3   Consumer Advertising. Each year Execute and UDT shall jointly develop
Consumer Advertising. Execute with the assistance of UDT, shall develop and
draft a comprehensive Consumer Advertising plan not later than 60 days prior to
the commencement of the calendar year. At its sole expense and consistent with
the Consumer Advertising plan, Execute shall itself or with the assistance of
one or more third party(ies): (1) develop the Consumer Advertising pieces stated
in the Consumer Advertising plan and (2) purchase the required media time and
space for the Consumer Advertising stated in the Consumer Advertising plan. Each
Consumer Advertising piece shall be shared with UDT and UDT shall provide
comments to Execute prior to use by Execute . In support of Consumer
Advertising, Execute shall spend, at a minimum, the following amounts on
Consumer Advertising provided that UDT has not given notice of termination of
this Agreement:



 
(a)
From the Effective Date through the end of calendar year 2007, TBD dollars
($__________).

 
(b)
For the calendar year 2008, *****.

 
(c)
For the calendar year 2009, *****.

 
(d)
For the calendar year 2010, *****.

 
(e)
For the calendar year 2011, *****.



Should this Agreement be renewed for the additional four (4) year period
pursuant to Section 8.2, the Consumer Advertising will be specified in the
renewal agreement.


Without limiting the generality of the foregoing, Execute specifically agrees
that for no calendar year during the term of this Agreement or any renewal
thereof, shall the Consumer Advertising spent by Execute be less than TBD of the
Minimum Sales Quota for such calendar year.
 
6. UDT AND EXECUTE JOINT RESPONSIBILITIES


6.1  Trade Advertising. Each year UDT work with Execute to ensure that its
distributors in the Territory develop Trade Advertising. UDT, with the
assistance of Execute shall develop and draft a comprehensive Trade Advertising
plan not later than 60 days prior to the commencement of the calendar year.
 


 
7. WARRANTIES AND LIMITATION OF LIABILITY


7.1  Execute Warranty Disclaimer. EXCEPT (i) FOR THE WARRANTY MADE DIRECTLY TO
CUSTOMERS IN DOCUMENTATION INCLUDED WITH EXECUTE 'S PRODUCTS, OR (ii) AS
EXPRESSLY PROVIDED OTHERWISE HEREIN, EXECUTE MAKES NO WARRANTIES TO ANY PERSON
OR ENTITY WITH RESPECT TO THE PRODUCTS OR ANY LICENSES OR SERVICES PROVIDED
HEREUNDER AND DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING WITHOUT LIMITATION,
WARRANTIES OF QUALITY, PERFORMANCE, NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE. NOR ARE THERE ANY WARRANTIES CREATED BY COURSE OF
DEALING, COURSE OF PERFORMANCE OR TRADE USAGE. UDT'S SOLE AND EXCLUSIVE REMEDY
FOR INFRINGEMENT IS PROVIDED IN SECTION 10.1 HEREOF. THE FOREGOING EXCLUSIONS
ARE AN ESSENTIAL PART OF THIS AGREEMENT AND FORMED THE BASIS FOR DETERMINING THE
UDT COMMISSION AND ANY OTHER FEES TO BE PAID TO UDT UNDER THIS AGREEMENT.
7.2  LIMITATION OF LIABILITY. IN NO EVENT SHALL EXECUTE BE LIABLE FOR COSTS OF
PROCUREMENT OF SUBSTITUTE GOODS BY ANYONE. EXCEPT AS MAY BE SPECIFICALLY
PROVIDED FOR IN SECTION 10.1, EXECUTE SHALL NOT BE LIABLE TO UDT OR ANY OTHER
PERSON OR ENTITY UNDER ANY CONTRACT, STRICT LIABILITY, NEGLIGENCE OR OTHER LEGAL
OR EQUITABLE THEORY, FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE,
EXEMPLARY OR INDIRECT DAMAGES OR

 
 

--------------------------------------------------------------------------------

 

LOST PROFITS, HOWEVER CAUSED, IN CONNECTION WITH THE SUBJECT MATTER OF THIS
AGREEMENT, WHETHER OR NOT EXECUTE HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGE. 
 
8. TERMINATION AND RENEWAL RIGHTS


8.1  Term. The term of the Agreement commences on the Effective Date and
continues through December 31, 2011, unless terminated as set forth below.
8.2  Renewal Rights. Provided that UDT has met it Minimum Annual Sales Quotas
for each calendar as defined in Schedule B of this agreement. This agreement
shall automatically extend the term of this Agreement for the additional year(s)
provided UDT meets the Minimum Annual Sales Quotas. In the event UDT does not
meet the Minimal Sales Quotas, Execute, may at it’s sole discretion, extend the
term of the agreement, provided that UDT and Execute come to agreement on a
mutually agreeable Minimum Annual Sales Quotas.


(b) Execute has the right to Terminate Agreement for UDT Failure to Meet Minimum
Sales Quota.


(1) Execute 's Termination Rights.


Except as expressly provided otherwise below, Execute shall have the right to
give written notice of termination of this Agreement to UDT within forty-five
(45) days after the end of any sales period set forth below where UDT has failed
to meet the following minimum sales quotas (each, a "Minimum Sales Quota")
outlined in Schedule B. In the event Execute provides such termination notice,
Execute shall have the right to set the effective date of such termination to be
any date within 180 days after the date of such termination notice. In the event
that Execute does not provide such notice or terminate this Agreement within the
time periods provided, Execute shall be deemed to have waived its termination
rights with respect to that particular sales period although such waiver shall
not affect Execute's termination rights with respect to future sales periods.


(c) Mutual Right to Terminate for Cause. If either party is in default in the
performance of any material provision of this Agreement, then the non-defaulting
party shall have the right to terminate this Agreement by giving written notice
to the defaulting party which termination shall become effective thirty (30)
days after receipt by the defaulting party unless the defaulting party cures the
breach within such thirty (30) day period.


(d) Mutual Right to Terminate for Insolvency. At the discretion of the
non-insolvent party, this Agreement shall terminate immediately upon notice to
the other party (1) upon the institution by or against such other party of
insolvency, receivership or bankruptcy proceedings or any other proceedings for
the settlement of such party's debts, (2) upon such party making an assignment
for the benefit of its creditors, or (3) upon such party's dissolution or
ceasing to do business.


8.3  Return of Materials. All instructional, promotional, advertising, and
similar materials, as well as all customer database(s) developed jointly or
solely by either party for performance hereunder, as well as Intellectual
Property Rights or other data (including customer databases), photographs,
samples, literature, and sales aids of every kind developed hereunder shall, to
the extent that they are Execute 's property, remain the property of Execute.
Additionally, upon termination, any and all copyrights which may have been
obtained by UDT on Execute promotional materials shall be assigned to Execute.
Within thirty (30) days after the termination of this Agreement, UDT shall ship
all such items in UDT's possession or under UDT's control, as well as any
records, files or other information related to Customers, to Execute as Execute
may direct, at Execute 's expense. UDT shall not make, use, dispose of or retain
any copies of any confidential items or information which may have been
entrusted by Execute to UDT or any records, files or other information related
to Customers. Effective upon the termination of this Agreement, UDT shall cease
to use all of Execute 's Intellectual Property Rights.

 
 

--------------------------------------------------------------------------------

 

8.4  Limitation on Liability. In the event of termination by either party in
accordance with any of the provisions of this Agreement, neither party shall be
liable to the other due to such termination, for compensation, reimbursement or
damages on account of the loss of prospective profits or anticipated sales or on
account of expenditures, inventory, investments, leases or commitments in
connection with the business or goodwill of Execute or UDT. Termination shall
not, however, relieve either party of obligations incurred prior to the
termination.


8.5  Post-Termination Use of Materials. After termination of this Agreement, UDT
shall not use any signs, equipment, advertising matter or material that refer to
or are related to Execute and shall not act or omit to act in any way that may
indicate or suggest a relationship with Execute and shall immediately return to
Execute all Execute 's property, promotional material, and proprietary
information.


8.6  Non-Competition. Should this Agreement be terminated by either party for
any reason, UDT agrees that for a period of six (6) months following such
termination, neither UDT nor any Affiliate of UDT, shall, without Execute 's
prior written consent, distribute, sell, promote or market in the Territory any
lines or products that directly compete with Execute. NOTWITHSTANDING ANY
CONTRARY PROVISION CONTAINED HEREIN, IN THE EVENT OF A BREACH OF THE FOREGOING
COVENANT BY UDT, AN AMOUNT EQUAL TO THE UDT COMMISSIONS EARNED BY UDT IN THE
LAST TWELVE MONTHS OF THE TERM OF THE AGREEMENT SHALL BE PAID BY UDT TO EXECUTE
AS LIQUIDATED DAMAGES. BECAUSE EXECUTE 'S UP-FRONT AND ONGOING COSTS RELATED TO
THIS AGREEMENT TO INTRODUCE A NEW AND UNIQUE PRODUCT TO CUSTOMERS IN THE
TERRITORY AND TO THE MARKETING RIGHTS GRANTED TO UDT IN CONNECTION THEREWITH ARE
SUBSTANTIAL, INCLUDING WITHOUT LIMITATION, COSTS RELATED TO THE FOLLOWING: (i)
EXECUTE 'S SALES, MARKETING AND DISTRIBUTION SUPPORT AND TECHNICAL TRAINING FOR
UDT, (ii) EXECUTE 'S CONSUMER ADVERTISING DEVELOPMENT OBLIGATIONS, (iii) EXECUTE
'S CONSUMER ADVERTISING SPENDING COMMITMENTS, AND (iv) EXECUTE 'S VARIOUS OTHER
OBLIGATIONS SET FORTH HEREIN, THE PARTIES ACKNOWLEDGE THAT EXECUTE 'S ACTUAL
DAMAGES IN THE EVENT OF SUCH A BREACH BY UDT WOULD BE EXTREMELY DIFFICULT OR
IMPRACTICABLE TO DETERMINE. THEREFORE, BY PLACING THEIR SIGNATURES BELOW, THE
PARTIES ACKNOWLEDGE THAT THE LIQUIDATED DAMAGES AMOUNT HAS BEEN AGREED ON, AFTER
NEGOTIATION AS THE PARTIES' REASONABLE ESTIMATE OF EXECUTE 'S DAMAGES AND AS
EXECUTE 'S EXCLUSIVE REMEDY AGAINST UDT IN THE EVENT OF A BREACH OF THIS SECTION
VIII(K) BY UDT. IN THE EVENT UDT SHOULD CHALLENGE THE APPLICABILITY OR EFFICACY
OF THIS PROVISION OR IF THIS PROVISION SHOULD BE HELD TO BE VOID OR
UNENFORCEABLE FOR ANY REASON, EXECUTE SHALL BE ENTITLED TO ANY AND ALL OTHER
DAMAGES AND REMEDIES OTHERWISE PROVIDED AT LAW.


EXECUTE 'S INITIALS _________ UDT' INITIALS ____________


9. WARRANTIES AND REPRESENTATIONS


9.1  Execute Representations. Execute warrants and represents that it has the
authority and right to execute, enter into, and perform this Agreement and that
it has no conflicting agreements which prevent it from fulfilling its
responsibilities enumerated herein.


9.2  UDT Representations. UDT warrants and represents that it has the authority
and right to execute, enter into, and perform this Agreement and that it has no
conflicting agreements which prevent it from fulfilling its responsibilities
enumerated herein.


10. INTERPRETATION AND ENFORCEMENT


10.1  Indemnification. THIS INDEMINFICATION PROVISION STATES THE PARTY'S ENTIRE
LIABILITY FOR INFRINGEMENT CLAIMS.

 
 

--------------------------------------------------------------------------------

 

(a) Execute Indemnification for Infringement Actions. Execute has the obligation
to defend UDT, its officer, directors, and/or shareholders, or at Execute 's
option to settle, and Execute agrees, at Execute 's own expense, to defend UDT,
its officer, directors, and/or shareholders, or at Execute 's option to settle,
any third party claim, suit or proceeding brought against UDT, its officer,
directors, and/or shareholders to the extent such claim, suit or proceeding
alleges that use of a Product infringes on such third party's United States or
Canadian Patent or United States or Canadian Trademark and Execute agrees to
indemnify UDT, its officer, directors, and/or shareholders against any and all
damages, costs and expenses (including legal fees) that a court awards in a
final judgment against UDT under any such claim or action. The foregoing
obligation of Execute does not apply with respect to Product or portions or
components thereof (a) that are not supplied by Execute , (b) that are used in
violation of this Agreement or in a manner not provided for or described in
documentation accompanying the Products, (c) that are modified after shipment by
Execute , if the alleged infringement relates to such modification, (d) that are
combined with other products, processes or materials where the alleged
infringement relates to such combination, (e) with respect to which the Customer
or patient continues allegedly infringing activity after being notified thereof
or after being informed of modifications that would have avoided the alleged
infringement, or (f) where use of the Product is incident to an infringement not
resulting primarily from the Products. Execute 's obligation also shall not
apply to trademark infringements involving any marking or branding not applied
by Execute or involving any marking or branding applied at the request of UDT.
If any Product or any portion of a Product becomes, or in Execute 's opinion is
likely to become, the subject of a claim of infringement, then Execute may, at
its option and expense, (i) procure for the Customer(s) the right to continue
using the Product or portion of a Product, as the case may be, or (ii) replace
or modify the affected Product or portion of a Product, as the case may be, so
that it becomes non-infringing. If neither alternative is reasonably available,
Execute may terminate this Agreement.


(b) Execute Indemnification for Product Liability Actions. Execute has the
obligation to defend UDT, its officer, directors, and/or shareholders, or at
Execute 's option to settle, and Execute agrees, at Execute 's own expense, to
defend UDT, its officer, directors, and/or shareholders, or at Execute 's option
to settle, any third party claim, suit or proceeding brought against UDT, its
officer, directors, and/or shareholders to the extent such claim, suit or
proceeding alleges that use of any of the Products cause injury to anyone,
except to the extent that the injury was caused by negligence or intentional
acts of UDT. Execute further agrees to indemnify UDT, its officer, directors,
and shareholders against any and all damages, costs and expenses (including
legal fees) that a court awards in a final judgment against UDT, its officer,
directors, and/or shareholders under any such claim or action.


10.2  Indemnification Procedures. A party's obligations to indemnify the other
party with respect to any third party claim, action or proceeding shall be
conditioned upon the indemnified party: (1) providing the indemnifying party
with prompt written notice of such claim, action or proceeding, (2) permitting
the indemnifying party to assume and solely control the defense of such claim,
action or proceeding and all related settlement negotiations, with counsel
chosen by the indemnifying party, and (3) cooperating at the indemnifying
party's request and expense with the defense or settlement of such claim, action
or proceeding which cooperation shall include providing reasonable assistance
and information. No indemnified party shall enter into any settlement agreement
for which it will seek indemnification under this Agreement from the
indemnifying party without the prior written consent of the indemnifying party.
Nothing herein shall restrict the right of a party to participate in a claim,
action or proceeding through its own counsel and at its own expense.


10.3  Intellectual Property Rights.


(a) UDT agrees that (i) Execute owns all right, title, and interest in the
product lines that include the Products and in and to all Execute 's
Intellectual Property Rights, and (ii) except as expressly provided otherwise
herein, UDT shall not, by virtue of this Agreement, acquire any right, title or
interest in or to any Execute 's Intellectual Property Right. The use by UDT of
any Execute 's Intellectual Property Rights is authorized only for the purposes
herein set forth, and upon termination of this Agreement for any reason such
authorization shall cease.

 
 

--------------------------------------------------------------------------------

 

(b) Except as expressly provided otherwise herein, Execute agrees that shall not
by virtue of this Agreement, acquire any right, title or interest in or to any
of UDT' Intellectual Property Rights.


10.4  Sale Conveys no Right to Manufacture or Copy. The Products are offered for
sale and are sold by Execute subject in every case to the condition that such
sale does not convey any license, expressly or by implication, to manufacture,
duplicate or otherwise copy or reproduce any of the Products. UDT shall take
appropriate steps with the Customers, as Execute may request, to inform them of
and assure compliance with the restrictions contained in this Section 10.4.




10.5  Confidentiality.


(a) Each party acknowledges that by reason of its relationship to the other
hereunder, it will have access to certain proprietary information and materials
designated "proprietary" concerning the other party's business, plans,
customers, technology, and products (the "Confidential Information"). Without
limiting the generality of the foregoing, Execute 's Intellectual Property
Rights shall be considered Confidential Information of Execute. Each party
agrees that it will not use in any way for its own account or the account of any
third party (except for the purpose of performing its obligations under this
Agreement), nor disclose to any third party, any such Confidential Information
revealed to it by the other party without the express written consent of the
disclosing party. Each of the parties further agrees to use the same degree of
care concerning Confidential Information as it uses to protect its own
confidential and proprietary technical information to prevent the unauthorized
disclosure to any third party of the Confidential Information received from the
disclosing party hereunder. The parties agree that they shall acquire no rights
with respect to Confidential Information of the other party received hereunder.
The parties agree that the Confidential Information received by a disclosing
party hereunder shall not be disclosed to any third party or to any employee,
officer or director of the receiving party, except to those employees, officers
and directors whose responsibilities require such disclosure for purposes of
performing the parties' obligations under this Agreement; provided that such
employees, officers and directors have entered into confidentiality agreements
with provisions substantially similar to those set forth in this
Section 10.5(a).


(b) The obligations hereunder shall not apply to Confidential Information: (i)
which the receiving party can demonstrate by written records was known to the
receiving party prior to the date of disclosure by the disclosing party;
provided that such information was not obtained by the receiving party through
disclosure by a third party receiving such information in confidence from the
disclosing party; (ii) which is now in the public knowledge, or becomes public
knowledge in the future other than by breach of this Agreement by the receiving
party; (iii) which, as can be established by written records, is independently
developed by the receiving party without benefit of Confidential Information
received from the disclosing party; (iv) which is disclosed to the receiving
party, after the date of disclosure by the disclosing party, by a third party
having a right to make such disclosure; (v) which is required to be disclosed by
applicable law or proper legal, governmental or other competent authority or
included in any filing or action taken by the receiving party to obtain
government approval to market the Products; provided, however, that when
permitted by the provisions of local laws, the receiving party shall use its
reasonable best efforts to protect the confidentiality of such Confidential
Information submitted to governmental agencies or authorities pursuant to this
Agreement and provided further that, with regard to a court order or similar
process, the party whose information is to be disclosed shall be notified
sufficiently in advance of such requirement so that it may seek a protective
order (or equivalent) with respect to such disclosure, which the other party
shall fully comply with; or (vi) which is required to be provided to Execute to
support sales of Products to Customers.


(c) Upon termination of this Agreement, the receiving party shall return to the
disclosing party any tangible copies of any Confidential Information provided to
it by the disclosing party hereunder, and any notes taken by employees, officers
and directors of the receiving party regarding the Confidential Information
disclosed to it.

 
 

--------------------------------------------------------------------------------

 

(d) The obligations of this Section 10.5(d) shall (i) apply to Confidential
Information relating to the subject matter of this Agreement disclosed during or
prior to the execution hereof and (ii) survive termination of this Agreement for
any reason.


(e) Press Release. UDT will approve a press release issued by Execute stating
the nature of this Agreement no later than 3 business days after the Effective
Date. In addition, the Parties acknowledge and agree that Execute and UDT shall
be entitled to comply with the information obligations to the public as set out
in the company laws or security laws of the U.S.


(f) If a dispute or claim arising out of or in connection with this Agreement
develops between the Parties, the respective appropriate officers of the Parties
shall negotiate in good faith in an effort to resolve the dispute for a period
of thirty (30) days; provided, however, nothing in this Section 10.5(f) shall
prevent either Party from seeking equitable relief. The Parties may, but are not
obligated to, agree to use the alternate dispute resolution procedure set forth
in Exhibit C.


10.6  Execute Product Trademarks.


(a) Use. Subject to subsection 10.6(b) below, during the term of this Agreement,
UDT shall have the right to indicate to the public that UDT is an authorized
representative of the Execute Product Trademarks and to advertise within the
Territory such Products under the Execute Product Trademarks. UDT shall not
alter or remove any Execute Product Trademark applied to the Products at the
factory. Except as set forth in this Section 10.6, nothing contained in this
Agreement shall grant to UDT any right, title or interest in the Execute Product
Trademarks and UDT is prohibited from seeking or assisting in the registration
of Execute Product Trademarks on behalf of UDT or anyone other than Execute .


(b) Approval of Representations. All representations of the Execute Product
Trademarks that UDT intends to use shall first be submitted to Execute for
approval, which shall not be unreasonably withheld or delayed, of design, color,
and other details or shall be exact copies of those used by Execute . If any
Execute Product Trademarks are to be used in conjunction with another trademark
on or in relation to the Products, then the Execute Product Trademark shall be
presented equally legibly, equally prominently, and of equal or greater size
than the other but nevertheless separated from the other so that each appears to
be a mark in its own right, distinct from the other mark.


(c) Further Assurances Regarding Execute Product Trademarks. At no time during
or after the term of this Agreement shall UDT challenge or assist others to
challenge any Execute Product Trademarks or the registration thereof, or use or
register, or attempt to use or register, any Trademarks, marks or trade names
confusingly similar to any Execute Product Trademarks.


(d) Further Assurance Regarding General Trademarks. Without in any way limiting
subsection 10.6(c) above, the parties hereby agree that at no time during or for
a period of eighteen (18) months after the term of this Agreement shall either
party challenge or assist others to challenge any Trademark of the other party
or the registration thereof, or use or register, or attempt to use or register,
any Trademarks, marks or trade names confusingly similar to those of the other
party.


10.7  Notices. Any notice, request, demand or other communication required or
permitted to be given under this Agreement may be given by personal delivery in
writing, by registered or certified mail, postage prepaid, return receipt
requested, or by facsimile transfer (telefax). Notice shall be deemed complete
on the date of actual receipt, or five (5) business days after mailing in the
case of mailed notice. Said notices shall be mailed or delivered as follows:
 
To EXECUTE:  EXECUTE SPORTS, INC.   
1284 Puerta del Sol Suite 150    
San Clemente, CA 92673
Phone: 949-498-5990
Fax: 949-498-6122

 
 

--------------------------------------------------------------------------------

 



To UDT:   UDT Distribution Corp
275 W. Walnut Street
Compton, CA, 90220
Phone: 917-568-4466
 
10.8  Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and merges
all prior discussions between them. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing signed by the party to be charged.


10.9  Assignment. This Agreement constitutes a personal contract and neither
Execute nor UDT shall be permitted to transfer or assign any rights or duties
under this Agreement, or any part thereof, without the prior written consent of
the other party, except that Execute may assign its right and duties in whole to
an acquirer of all or substantially all of its equity securities, assets or
product lines that are the subject of this Agreement.


10.10  Force Majeure. Nonperformance of either party shall be excused to the
extent that performance is rendered impossible by strike, fire, flood,
governmental acts or orders or restrictions, failure of suppliers, war,
terrorism or any other reason where failure to perform is beyond the reasonable
control of and is not caused by the negligence of the non-performing party.


10.11  No Implied Waivers. The failure of either party at any time to require
the performance by the other party of any provision hereof shall not affect in
any way the full right to require such performance at any time thereafter, and
the waiver by either party of a breach of any provision hereof shall not be
taken or held to be a waiver of the provision itself.


10.12  Controlling Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of California, United
States of America, without reference to conflict of laws principles or statutory
rules of arbitration. Subject to Section 10.13 below, the federal and state
courts within the State of California, United States of America shall have
exclusive jurisdiction to adjudicate any dispute arising out of this Agreement.
UDT and Execute hereby expressly consents to (1) the personal jurisdiction of
the federal and state courts within California, (2) service of process being
effected upon either party by registered mail sent to the address set forth at
the beginning of this Agreement, and (3) the uncontested enforcement of a final
judgment from such court in any other jurisdiction wherein either party or any
assets of either party are present.


10.13  Arbitration and Attorneys' Fees. Any dispute, controversy or claim
arising out of or relating to this Agreement, or breach thereof, shall be
submitted to and finally resolved by arbitration under and in accordance with
the commercial rules of the American Arbitration Association, which shall
administer the arbitration and act as appointing authority. The arbitration
shall take place in San Diego, California, and shall be the exclusive forum for
resolving such dispute, controversy or claim. The decision of the arbitrators
shall be executory, final and binding upon the parties hereto and judgment upon
the award in the arbitration may be entered in any court having jurisdiction
thereof. The expense of the arbitration (including, without limitation, the
awarding of attorneys' fees to the prevailing party) shall be paid as the
arbitrator determines.


10.14  Severability. If any provision of this Agreement is or becomes or is held
to be invalid or unenforceable, such provision shall be deemed amended to the
narrowest extent necessary to conform to applicable laws so as to remain valid
and enforceable or, if it cannot be so amended without materially altering the
intentions of the parties hereto, it shall be stricken and the remainder of this
Agreement shall remain in full force and effect.

 
 

--------------------------------------------------------------------------------

 

10.15  No Third Party Rights. Except the right to indemnify the officers,
directors, and shareholders of each company as provided for in Sections 10.1 and
10.2, nothing in this Agreement, whether express or implied, is intended to
confer any rights or remedies under or by reason of this Agreement on any
persons other than the parties hereto.


10.16  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.


10.17  Binding Effect. A mutually agreed consideration for Execute 's entering
into this Agreement is the reputation, business standing, and goodwill already
honored and enjoyed by UDT under UDT's present ownership, and, accordingly,
subject to Section 10.9 UDT agrees that UDT's rights and obligations under this
Agreement may not be transferred or assigned directly or indirectly without the
prior written consent of Execute . Subject to the foregoing sentence, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their successors and assigns.


10.18  Headings. The section headings of this Agreement are for convenience of
reference only and shall not be deemed to alter or affect any provision hereof.


10.19  Construction. Where the context or construction requires, all words
applied in the plural shall be deemed to have been used in the singular, and
vice versa; the masculine shall include the feminine and neuter, and vice versa;
and the present tense shall include the past and future tense, and vice versa


10.20 Survival. Except to the extent expressly provided to the contrary in this
Agreement, any rights to accrued payments, any right of action for breach of the
Agreement prior to termination, and the following provisions shall survive the
termination of this Agreement: Sections 1 (as applicable), 2.6, 2.7, 3.2, 4.6,
4.7, 7 in its entirety, 8.2 (in accordance with its terms), 8.3, 8.4, 8.5, 8.6,
9 in its entirety, 10.1-10.6.




IN WITNESS WHEREOF, the parties hereto have caused this AGREEMENT to be executed
by their respective representatives hereunto duly authorized as of the day and
year first above-written.




UDT DISTRIBUTION CORP.                    EXECUTE, INC.


By:___________________                    By:     
Name:_________________                    Name:     
Title:__________________                    Title:     


Date:__________________                    Date:     
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A




TERRITORY




For purpose of the Agreement, the following regions will be considered Exclusive
Territory for Distributor for all retail, e-tail, catalog, direct response, and
wholesale accounts:


Austria
Australia
Belgium
Czech Republic
Denmark
Finland
France
Germany
Greece
Hungary
Italy
Korea
New Zealand
Norway
Poland
Romania
Russia
Spain
Sweden
Switzerland
United Kingdom








Non-Exclusive Sales Rights are extended to Distributor in other countries where
particular strengths exist. Prior to Distributor selling in these non-exclusive
areas, written pre-approval must be requested on an account by account basis via
certified mail communication with Manufacturer. Distributor agrees to contact
Manufacturer regarding all distribution and accounts prior to selling these or
any other area:



 
 

--------------------------------------------------------------------------------

 

SCHEDULE B


MINIMUM SALES REQUIREMENTS PER TERRITORY




Countries in the Territory
2007
2008
2009
2010
2011
Austria
100
200
300
500
800
Australia
300
500
700
1000
1400
Belgium
200
300
500
700
1000
Czech Republic
700
1000
1200
1300
1700
Denmark
100
200
300
500
800
Finland
300
500
700
1000
1400
France
300
500
700
1000
1400
Germany
300
600
1000
1400
1800
Greece
200
300
400
600
800
Hungary
300
500
700
1000
1400
Italy
300
500
700
1000
1400
Korea
400
700
1000
1400
1800
New Zealand
100
200
300
500
800
Norway
300
500
700
1000
1400
Poland
300
500
700
1000
1400
Romania
300
500
700
1000
1400
Russia
500
700
1500
2000
2500
Spain
400
600
800
1000
1300
Sweden
300
500
700
1000
1400
Switzerland
100
200
300
400
600
United Kingdom
500
700
1000
1500
2000
Total
6300
10200
14900
20800
28500
Bonus Level
945
1530
2235
3120
4275
Total With Bonus
7245
11730
17135
23920
32775

 
Note: Per Section 3.5(a) of this Agreement, if UDT exceeds annual Minimum Sales
Quota by 15% of greater, it will receive a 7% commission on all sales exceeding
the Minimum Sales Quota.


 
 

--------------------------------------------------------------------------------

 

SCHEDULE C
ALTRNATIVE DISPUTE RESOLUTION
 
The parties recognize that a bona fide dispute as to certain matters may arise
from time to time during the term of this AGREEMENT which relates to either
party's rights and/or obligations. To have such a dispute resolved by this
Alternative Dispute Resolution ("ADR") provision, a party first must send
written notice of the dispute to the other party for attempted resolution by
good faith negotiations between their respective presidents (or their
equivalents) of the affected subsidiaries, divisions, or business units within
twenty-eight (28) days after such notice is received (all references to "days"
in this ADR provision are to calendar days).


If the matter has not been resolved within twenty-eight (28) days of the notice
of dispute, or if the parties fail to meet within such twenty-eight (28) days,
either party may initiate an ADR proceeding as provided herein. The parties
shall have the right to be represented by counsel in such a proceeding.


1. To begin an ADR proceeding, a party shall provide written notice to the other
party of the issues to be resolved by ADR. Within fourteen (14) days after its
receipt of such notice, the other party may, by written notice to the party
initiating the ADR, add additional issues to be resolved within the same ADR.


2. Within twenty-one (21) days following receipt of the original ADR notice, the
parties shall select a mutually acceptable neutral to preside in the resolution
of any disputes in this ADR proceeding. If the parties are unable to agree on a
mutually acceptable neutral within such period, either party may request the
President of the CPR Institute for Dispute Resolution ("CPR"), 366 Madison
Avenue, 14th Floor, New York, New York 10017, to select a neutral pursuant to
the following procedures:


  (a) The CPR shall submit to the parties a list of not less than five (5)
candidates within fourteen (14) days after receipt of the request, along with a
Curriculum Vitae for each candidate. No candidate shall be an employee,
director, or shareholder of either party or any of their subsidiaries or
affiliates.


  (b) Such list shall include a statement of disclosure by each candidate of any
circumstances likely to affect his or her impartiality.


  (c) Each party shall number the candidates in order of preference (with the
number one (1) signifying the greatest preference) and shall deliver the list to
the CPR within seven (7) days following receipt of the list of candidates. If a
party believes a conflict of interest exists regarding any of the candidates,
that party shall provide a written explanation of the conflict to the CPR along
with its list showing its order of preference for the candidates. Any party
failing to return a list of preferences on time shall be deemed to have no order
of preference.


  (d) If the parties collectively have identified fewer than three (3)
candidates deemed to have conflicts, the CPR immediately shall designate as the
neutral the candidate for whom the parties collectively have indicated the
greatest preference. If a tie should result between two candidates, the CPR may
designate either candidate. If the parties collectively have identified three
(3) or more candidates deemed to have conflicts, the CPR shall review the
explanations regarding conflicts and, in its sole discretion, may either (i)
immediately designate as the neutral the candidate for whom the parties
collectively have indicated the greatest preference, or (ii) issue a new list of
not less than five (5) candidates, in which case the procedures set forth in
subparagraphs 2(a) - 2(d) shall be repeated.


3. No earlier than twenty-eight (28) days or later than fifty-six (56) days
after selection, the neutral shall hold a hearing to resolve each of the issues
identified by the parties. The ADR proceeding shall take place at a location
agreed upon by the parties. If the parties cannot agree, the neutral shall
designate a location other than the principal place of business of either party
or any of their subsidiaries or affiliates.


4. At least seven (7) days prior to the hearing, each party shall submit the
following to the other party and the neutral:

 
 

--------------------------------------------------------------------------------

 



  (a) a copy of all exhibits on which such party intends to rely in any oral or
written presentation to the neutral;


  (b) a list of any witnesses such party intends to call at the hearing, and a
short summary of the anticipated testimony of each witness;


  (c) a proposed ruling on each issue to be resolved, together with a request
for a specific damage award or other remedy for each issue. The proposed rulings
and remedies shall not contain any recitation of the facts or any legal
arguments and shall not exceed one (1) page per issue.
 
  (d) a brief in support of such party's proposed rulings and remedies, provided
that the brief shall not exceed twenty (20) pages. This page limitation shall
apply regardless of the number of issues raised in the ADR proceeding.


Except as expressly set forth in subparagraphs 4(a) - 4(d), no discovery shall
be required or permitted by any means, including depositions, interrogatories,
requests for admissions, or production of documents.


5. The hearing shall be conducted on two (2) consecutive days and shall be
governed by the following rules:


  (a) Each party shall be entitled to five (5) hours of hearing time to present
its case. The neutral shall determine whether each party has had the five (5)
hours to which it is entitled.


  (b) Each party shall be entitled, but not required, to make an opening
statement, to present regular and rebuttal testimony, documents or other
evidence, to cross-examine witnesses, and to make a closing argument.
Cross-examination of witnesses shall occur immediately after their direct
testimony, and cross-examination time shall be charged against the party
conducting the cross-examination.


  (c) The party initiating the ADR shall begin the hearing and, if it chooses to
make an opening statement, shall address not only issues it raised but also any
issues raised by the responding party. The responding party, if it chooses to
make an opening statement, also shall address all issues raised in the ADR.
Thereafter, the presentation of regular and rebuttal testimony and documents,
other evidence, and closing arguments shall proceed in the same sequence.


  (d) Except when testifying, witnesses shall be excluded from the hearing until
closing arguments.


  (e) Settlement negotiations, including any statements made therein, shall not
be admissible under any circumstances. Affidavits prepared for purposes of the
ADR hearing also shall not be admissible. As to all other matters, the neutral
shall have sole discretion regarding the admissibility of any evidence.


6. Within seven (7) days following completion of the hearing, each party may
submit to the other party and the neutral a post-hearing brief in support of its
proposed rulings and remedies, provided that such brief shall not contain or
discuss any new evidence and shall not exceed ten (10) pages. This page
limitation shall apply regardless of the number of issues raised in the ADR
proceeding.


7. The neutral shall rule on each disputed issue within fourteen (14) days
following completion of the hearing. Such ruling shall adopt in its entirety the
proposed ruling and remedy of one of the parties on each disputed issue but may
adopt one party's proposed rulings and remedies on some issues and the other
party's proposed rulings and remedies on other issues. The neutral shall not
issue any written opinion or otherwise explain the basis of the ruling.


8. The neutral shall be paid a reasonable fee plus expenses. These fees and
expenses, along with the reasonable legal fees and expenses of the prevailing
party (including all expert witness fees and expenses), the fees and expenses of
a court reporter, and any expenses for a hearing room, shall be paid as follows:

 
 

--------------------------------------------------------------------------------

 



  (a) If the neutral rules in favor of one party on all disputed issues in the
ADR, the losing party shall pay 100% of such fees and expenses.
 
  (b) If the neutral rules in favor of one party on some issues and the other
party on other issues, the neutral shall issue with the rulings a written
determination as to how such fees and expenses shall be allocated between the
parties. The neutral shall allocate fees and expenses in a way that bears a
reasonable relationship to the outcome of the ADR, with the party prevailing on
more issues, or on issues of greater value or gravity, recovering a relatively
larger share of its legal fees and expenses.


9. The rulings of the neutral and the allocation of fees and expenses shall be
binding, non-reviewable, and non-appealable, and may be entered as a final
judgment in any court having jurisdiction.


10. Except as provided in paragraph 9 or as required by law, the existence of
the dispute, any settlement negotiations, the ADR hearing, any submissions
(including exhibits, testimony, proposed rulings, and briefs), and the rulings
shall be deemed Confidential Information. The neutral shall have the authority
to impose sanctions for unauthorized disclosure of Confidential Information.
 
 
 
 

--------------------------------------------------------------------------------

 